By the court.
The words used in the begin--ing of the answer, are words of course and which do not imply any denegation of what the plain-tiff sets forth in the petition. As you have not denied lus title, he is not to be required to prove it~
TH E defendant offered a witness who was objected, to on the ground that the defendant lived with him as his wife, although they were not married. The objection was overruled; as this circumstance goes oni to the witness's credit and does not affect his competency. Hill vs. Wood, Esp. 722.
The daughter of the defendant's vendee, who had warranted the title, was next offered, but not allowed to be sworn. Civil Code, 312, at. 248.